Citation Nr: 0507432	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  98-12 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1996 to 
August 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1998 by the 
RO in Buffalo, New York, which in pertinent part, denied 
service connection for a right ankle disorder.

The Board entered a decision on November 16, 2001, which in 
pertinent part, denied the veteran's claim for service 
connection for a right ankle disorder.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court) and in May 2003, the Court ordered that the November 
16, 2001, Board decision be vacated and the matter remanded 
for readjudication in light of the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  

In February 2004, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.

As a final note, in March 2004, the RO received 
correspondence from the veteran's representative which stated 
that the Board neglected to include in the veteran's appeal 
the issue of entitlement to service connection for a right 
shoulder disorder.  However, the Board notes that the only 
issue which the veteran appealed was entitlement to service 
connection for a right ankle disorder.  This is further 
emphasized in a May 2003 Order, in which the Court noted that 
the veteran had abandoned his claim for entitlement to a 
right shoulder disorder and granted a request from the 
veteran's representative to vacate and remand the Board's 
decision regarding the issue of entitlement to service 
connection for a right ankle disorder.  However, the RO 
should contact the veteran and his representative and inquire 
whether the March 2004 correspondence is a request to reopen 
the claim in order to submit new and material evidence for 
service connection for the right shoulder.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained by the RO.

2.  There is no medical evidence that the veteran's right 
ankle disorder is etiologically related to the veteran's 
military service.


CONCLUSION OF LAW

The veteran's right ankle disorder was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
sections 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, because 
an initial AOJ adjudication had already occurred.  

The rating decision, which this appeal stems from, was 
formulated prior to enactment of the VCAA.  That 
notwithstanding, the Board finds that the RO has satisfied 
the notification requirements of the VCAA in this case.  By 
virtue of the June 1998 Statement of the Case and September 
2000 and July 2004 Supplemental Statements of the Case and 
February 2004 correspondence from the RO, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim on appeal.

In particular, the Board notes evidence development letter 
dated in February 2004, in which the veteran was advised of 
the type of evidence necessary to substantiate his claim.  In 
this letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

Hence, the Board finds that, as regards the current claim, 
the veteran is not prejudiced by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  



Factual Background

Service medical records include a June 1996 report of medical 
history completed at the time the veteran entered military 
service.  He reported having sprained both ankles prior to 
service.  Upon physician examination, the examiner reported 
no subjective complaints or objective findings of a right 
ankle disorder.  Service medical records make absolutely no 
mention of any problems associated with either ankle during 
service.  Upon separation from service, the veteran reported 
no subjective complaints or history of a right ankle 
disorder, and no objective findings were noted upon physical 
examination.

In October 1997, the veteran underwent a VA orthopedic 
examination.  He reported that he suffered a severe right 
ankle sprain while playing soccer in the military and that 
now he had to wear a brace whenever he did any activity which 
required running or walking.  Physical examination of the 
right ankle, revealed no evidence of edema or bony 
abnormalities.  Some tenderness to palpation over the sinus 
tarsi and at the insertion of the anterior talofibular 
ligament was noted.   The veteran had 15 degrees dorsiflexion 
and 25 degrees of plantar flexion.  He was able to stand on 
his toes without effort for greater than 30 seconds and ankle 
inversion and eversion were both normal.  The examiner found 
no appreciable laxity to resisted ankle inversion and 
sensation was intact.  X-rays of the veteran's right ankle 
were normal.  The diagnosis was chronic, intermittent right 
ankle pain with no evidence of significant instability.  The 
examiner opined that the veteran's right ankle pain 
"appear[ed]" to be a service-connected injury.  

In November 1997, the veteran underwent a VA physical 
examination.  He reported right ankle pain which he incurred 
after twisting his ankle during maneuvers in service.  Upon 
physical examination, the examiner noted that the veteran 
ambulated without a limp and was able to get on and off the 
examining table with relative ease.  He was able to heel walk 
with little discomfort.  The right ankle showed no signs of 
instability.  The diagnosis was chronic strain of the right 
ankle.

In February 1998, the veteran underwent a VA examination.  
The veteran had complaints of right ankle instability.  Upon 
physical examination, the examiner found no swelling, no 
effusion, no edema, and no bony deformities.  There was mild 
tenderness on palpation in the lateral superior aspect of the 
ankle.  Range of motion was 10 degrees dorsiflexion and 40 
degrees plantar flexion.  Dorsiflexors and plantar flexors 
were 5/5 and sensation was intact.  X-rays of the veteran's 
right ankle were normal.  The examiner concluded that there 
was no instability of the veteran's right ankle.

The veteran was scheduled for a VA examination in July 2000, 
as part of the May 2000 Board remand, but failed to report.

During a March 2004 VA examination, the veteran complained of 
weakness in his right ankle with occasional pain.  He 
reiterated a history of injury during service.  He reported 
that standing caused slight discomfort and he had difficulty 
kneeling, squatting or stooping.  No flare-ups of ankle pain 
were reported.  The diagnosis was bilateral pes planus.  The 
examiner commented that no abnormal objective findings were 
found on examination of the right ankle.  He opined that the 
examination was conducted during a period of quiescent 
symptoms and the symptoms which the veteran elicited were 
compatible with the diagnosis.  The examiner explained that 
during times of flare-ups the physical findings of the 
examination could be significantly different.  However, 
during the current examination, the veteran elicited no signs 
of weakened movement, excess fatigability or loss of 
coordination.  An X-ray study of the right ankle, performed 
in conjunction with the above examination, was normal.

Analysis

The veteran contends that the RO erred by failing to grant 
service-connection for his right ankle disorder.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service. Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997). Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation. Savage, 10 Vet. App. at 495. If the disorder 
is not chronic, it may still be service connected if the 
disorder is observed in service or an applicable presumptive 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
disorder to that symptomatology. Id. at 496-97.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service. 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service medical records show that the veteran had noted upon 
entrance into service that he had sprained both ankles prior 
to service.  However, enlistment physical examination was 
silent for pathology of either ankle.  Therefore, the 
veteran's ankles are presumed to have been sound upon entry 
into service.  Service medical records are likewise silent 
for any complaints or treatment of either ankle during 
service, and the separation physical examination found no 
pathology of the ankles.   In the October 1997 VA examination 
report, the veteran stated that he injured his right ankle 
while playing soccer in the military.  In the November 1997 
VA examination, the veteran stated that he twisted his ankle 
while performing military maneuvers.  

Since the veteran's ankles are presumed to have been in sound 
condition upon entering service, service connection must be 
analyzed on a direct basis.  After review of the evidence, 
there is no medical opinion based on objective findings that 
the veteran's right ankle disorder was incurred in service.  
Even though the examiner in the October 1997 VA examination 
report stated that the veteran's right ankle disorder 
"appear[ed]" to be service-connected, this opinion was based 
in large part on history as reported by the veteran.  There 
is no evidence that the examiner reviewed the veteran's 
claims file in conjunction with the examination.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a "bare transcription of lay history is not transformed 
into competent medical evidence merely because the 
transcriber happens to be a medical professional."  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, 
there is no evidence that any current right ankle disorder is 
etiologically related to the veteran's military service.  

Furthermore, in a March 2004 VA examination, the examiner 
specifically stated that no abnormal objective findings were 
found on examination of the right ankle and a thorough 
examination failed to elicit signs of weakened movement, 
excess fatigability or loss of coordination of either ankle.  
In addition, a March 2004 VA X-ray study of the veteran's 
right ankle was normal.

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and service connection for a right ankle disorder must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

ORDER

Entitlement to service connection for a right ankle disorder 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


